DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Page 8 regarding the objection to the Specification has been fully considered but is not persuasive. In the amended Specification filed 9 September 2021, the applicant does not address the use of the terms “AMD Phenom,” “Intel Core,” and “Intel Xeon” in [0049], which are trade names or marks used in commerce. Such terms should be accompanied by the generic terminology and furthermore the terms should be capitalized wherever they appear, or where appropriate, include a proper symbol indicating use in commerce such as TM, SM, or ® following the terms. The objection of the specification is maintained.
Applicant’s argument on Page 8 regarding the objection to Claim 20 has been fully considered but is not persuasive. The claim does not set forth any limitation that the device further comprises or specifically limit any element previously recited. As the claim is currently worded, the limitation merely recites that the applications further comprise “smart-phones, iPad®s and the like personal assistants and group communication devices; the claim does not limit “the device of claim 19” to comprise the recited application limitations. Furthermore, applicant does not address the objection to Claim 16, which requires a semicolon ( ; ) following “[…] in need of diagnosis […].” Therefore, the objections of Claims 16 and 20 is maintained.
	Applicant’s argument on Page 8 regarding the rejection of Claims 8-16 and 18-20 under 35 U.S.C. §112(a) has been fully considered but is not persuasive. Claims 8 and 16 still recite the limitation “comparative analysis” of waveform data, which is understood to represent a computer-implemented during the vibratory stimulation. Applicant does not address support in the original disclosure for amended claims. See MPEP §2163.06. Therefore, the rejection of Claims 8-16 and 18-20 under 35 U.S.C. §112(a) is maintained. 
	Applicant does not address the rejection of Claims 8-16 and 18-20 under 35 U.S.C. §112(b). However, Claims 8 and 16 it is unclear what structure of the system is performing the “comparative analysis,” as it is not specified in the claims, therefore rendering the claims indefinite. Additionally in Claim 8, it is unclear what applicant intends to mean by “which user has the system applied to them for diagnosis. Specifically, it is unclear what “them” is intended to indicate, whether it be patient or user. Claims 9, 12, and 13 still recite the limitations “approximately” and “about,” which are relative terms that render the claims indefinite. Furthermore, Claim 20 still recites the trademark/trade name iPad® and the limitation “applications to link and drive the same,” which renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “applications”), thereby render the scope of the claims unascertainable. Therefore, the rejection of Claims 8-16 and 18-20 under 35 U.S.C. §112(b) is maintained.
	Applicant’s argument on Page 9 regarding the rejection of Claims 8-16 and 18-20 under 35 U.S.C. §101 was previously addressed in the Office Action dated 23 September 2021 on Page 4. The rejection was withdrawn in the previous Office Action dated 23 September 2021. 
	Applicant’s argument on Pages 9-10 regarding the rejection of Claims 8-13, 16, and 18 under 35 U.S.C. §103 over LaCourse in view of Watson has been fully considered but are not persuasive. Applicant how one of ordinary skill in the art would specifically combine the two references. Applicant further argues that LaCourse fails to disclose a system related to or analogous with the present invention, specifically regarding a specialized device housing a system for detecting autonomic vasomotor responses to vibrational stimulus. However, LaCourse teaches the claimed limitation, as in Column 3 Lines 26-35 (“a system 101 to sense a body pressure phenomenon of a patient and/or a pressure-related disorder of the patient. The system 101 includes a computer 102, a printer/display 109, a vibratory screening and diagnostic tool 103, a fingertip skin temperature sensor 104, a pulse wave monitor (PPG) 105, a back-pressure monitor 106 of the measured body part, a base pressure sensor 107 and an extremity angle sensor for CTS measurement 108, and a keyboard 110.”). Additionally, applicant argues that is would not have been obvious to further include the analysis of Watson merely because it can measure physiological changes in response to an event. However, Watson provides motivation to combine as the combination provides comparative analysis of waveform data acquired from baseline and post-stimulus measurements, which may indicate a physiological change in the patient, such as variations in blood pressure, body position, sleep arousal, vasodilation, vasoconstriction, sympathetic nervous response, or a parasympathetic nervous response, as taught by Watson in [0101]. The combination provides an advantage of the system assisting a user in identifying possible health concerns of the patient via waveform data through a PPG sensor and a vibration source, wherein the vibration source activates the autonomic vasomotor response and causes the PPG sensor to sense the change in the blood vessel. While certain differences between the invention and the prior art are appreciated, they are not embodied in the claims so as to patentably distinguish. LaCourse and Watson remain applicable to the invention as claimed.

	Applicant’s argument on Pages 10-11 regarding the rejection of Claim 19 under 35 U.S.C. §103 over LaCourse and Watson further in view of Jeter has been fully considered but is not persuasive. Jeter is cited to teach modularity of the disposable parts, as in [0041], of the system 10. Applicant argues that no indication of how or why the teachings of the combined references would work, yet, Jeter teaches that when the system 10 is provided in a modular fashion, this allows the sensors, which would include the photoplethysmographic (PPG) sensor of the claimed system, to be scaled for integration within any desired wearable device, including the claimed system.  Therefore, the combination would be desirable and work, as the device is applied to a patient, as in Claim 16, and thus is a wearable device. Jeter remains applicable to the invention as claimed.

Specification
The use of the term “AMD Phenom,” “Intel Core,” and “Intel Xeon”, in [0049], which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities:  a semicolon ( ; ) should be inserted following “[…] in need of diagnosis […].” Appropriate correction is required.
Claim 20 is in improper form as it does not set forth any limitation that the device further comprises or specifically limit any element previously recited. The claim merely limits recites the applications to further comprise “smart-phones, iPad®s and the like personal assistants and group communication devices; the claim does not limit “the device of claim 19” to comprise the recited application limitations.  Amending to “The device of claim 19, further comprising...” would resolve the objection.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recite the limitation “the relative difference in magnitude” which is not supported by the specification. With respect to amended claims, applicant should show support in the original disclosure for amended claims. See MPEP §2163.06.
Claims 8 and 16 further refer to a “comparative analysis” of waveform data, which is understood to represent a computer-implemented function, even though it is not set forth in conjunction with a specific element of the apparatus to which the claims are drawn. For computer-implemented functional limitations, the disclosure must include a detailed description of the algorithm intended to be used to accomplish the claimed function, as in MPEP 2161.01(I). For example, there is no description of how or what is being compared of the waveform data that is acquired. Rather, the comparative analysis is simply characterized by the step at which it is performed, as in [0014] and [0027] without a description of specific analysis. Since there is no disclosure of a corresponding algorithm for performing the comparative analysis, applicant has not complied with the written description requirement for the comparative analysis, as required by MPEP §2161.01(I).
Further regarding Claim 16, the claim introduces “vibratory stimulation waveform data” in lines 5-6 of the claim. However, the specification does not support “vibratory stimulation waveform data,” only waveform data acquired prior to and following the stimulation, [0006] (“waveform data acquired from baseline and post-stimulus measurements”), not waveform data acquired during the vibratory 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8 and 16, it is unclear what structure of the apparatus or system is performing the “comparative analysis,” as it is not specified in the claims, therefore rendering the claims indefinite. For example, it is unclear if a structure previously recited in the claim or some other structure not recited is performing the function.
Additionally in Claim 8, it is unclear what applicant intends to mean by “which user has the system applied to them for diagnosis.” Specifically, it is unclear what “them” is intended to indicate, whether it be patient or user and why “which user” is the chosen wording for said limitation. To communicate the same scope, it is suggested applicant amend the claim to “[…] displayed on an interface for a user, wherein the system is applied to the user for diagnosis and to measure results of treatment.” For purposes of applying prior art, “them” is interpreted to mean a patient.

The limitation “the relative difference in magnitude” in Claim 8 is a relative limitation which renders the claim indefinite. The term “relative difference” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “relative difference” is a relative term and the specification provides not establishment of a range that would be appropriate to be “relative.” Assessing whether a particular range of difference meets this limitation is a subjective evaluation. For purposes of applying prior art, the limitation is interpreted as a difference in magnitude.
The term "approximately" in Claims 9, 12, and 13 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “approximately” is a relative term and the specification provides no establishment of a range that would be appropriate to be “approximate.” Assessing whether a particular range of frequency and light meet these limitations is a subjective evaluation.
Furthermore, the term “about” in Claims 9, 12, and 13 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite of degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “about” is a relative term and the specification provides no establishment of a range that about be appropriate to be “about.” Assessing whether a particular range of frequency and light meet these limitations is a subjective evaluation.

Furthermore, Claim 20 contains the trademark/trade name iPad®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe communication devices and, accordingly, the identification/description is indefinite.
Additionally, the limitation “applications to link and drive the same” in Claim 20 renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “applications”), thereby rendering the scope of the claims unascertainable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13, 16, and 18 are rejected under 35 U.S.C. 102 as being unpatentable over LaCourse et al. (US 5002065) in view of Watson et al. (US 20090326353).
Regarding Claim 8, LaCourse discloses a system for detecting autonomic vasomotor responses to vibrational stimulus, (Abstract “(and apparatus for) diagnosing a patient to measure sensory disturbances of the patient that includes the steps of applying normalized vibrator forces to a body portion or part of the patient”), comprising, in combination:
a) a vibration source, (Column 3 Lines 43-45 “A vibratory mechanism or probe 3 applies a vibratory force to the tip of a finger or other body portion or part of the patient”), and photoplethysmographic (PPG) sensor, (Column 3 Lines 31-32 “The system 101 includes […] a pulse wave monitor (PPG) 105”), controlled through electronic signals, (Column 6 Lines 19-30 “The computer 102 controls administration of the probe 3 to the patient and analysis of information received from the response recording devices 106, 107, 108, and the keyboard 110 (along connection 152) provide feedback and other information to the computer 102. The feedback and other signals representing temperature (from the sensor 104) and the pulse wave monitor (PPG) 105 are used by the computer which is programmed to recalibrate and compensate respectively for temperatures of the fingertip that vary from an established standard and any functional vascular disorder of the patient” and Column 3 Lines 35-37 “The units [...] 105 […] provide inputs to the computer 102 which provides control and data inputs to each of the units.”), wherein waveform data is automatically displayed on an interface for a user which user has the system applied to them for diagnosis and to measure results of treatment, (Column 5 Lines 16-17 “A graphical printer/display 109 displays vibratory information in plot form as well as table form” and Column 4 Lines 24-28 “In this way the onset of incipient level of sensed vibration at each frequency is obtained and from this information the body pressure or pressure-related disorder of the patient can be learned or inferred.”)
However, LaCourse does not explicitly teach a comparative analysis of waveform data acquired from baseline and post-stimulus measurements, namely, the relative difference in magnitude.

It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of LaCourse and Watson because the combination provides comparative analysis of waveform data acquired from baseline and post-stimulus measurements, which may indicate a physiological change in the patient, such as variations in blood pressure, body position, sleep arousal, vasodilation, vasoconstriction, sympathetic nervous response, or a parasympathetic nervous response, as taught by Watson in [0101]. The combination provides an advantage of the system assisting a user in identifying possible health concerns of the patient via waveform data through a PPG sensor and a vibration source, wherein the vibration source activates the autonomic vasomotor response and causes the PPG sensor to sense the change in the blood vessel.
Regarding Claim 9, the modified system of LaCourse teaches all the limitations of Claim 8, as discussed above. Furthermore, LaCourse teaches the vibrational source emits vibrations in the frequency range from at least about 120 to approximately 130 Hz, and separate ranges for different applications (Column 3 Lines 52-55 “A probe drive functions to provide […] vibrations at vibration 
Regarding Claim 10, the modified system of LaCourse teaches all the limitations of Claim 9, as discussed above. Furthermore, LaCourse teaches said vibrational source emits vibrations of constant amplitude (Column 5 Line 61 “Patient C senses a wider range of frequencies at a constant vibration amplitude than does patient A.”).
Regarding Claim 11, the modified system of LaCourse teaches all the limitations of Claim 9, as discussed above. Furthermore, LaCourse teaches said vibrational source emits vibrations which are not of constant amplitude (Column 5 Lines 18-20 “a circuit which controls the rate of rise and fall for the onset of vibration amplitude and the reduction in the amplitude,” which implies the vibrations are not of constant amplitude).
Regarding Claims 12 and 13, the modified system of LaCourse teaches all the limitations of Claims 9 and 10, as discussed above. Furthermore, Watson teaches light emitting diodes within the PPG sensor emit light in the range of at least about 400 to approximately 900 nm ([0089] “emitter 16 may be configured to emit at least two wavelengths of light into a patient’s tissue 40. Hence, emitter 16 may include a RED light emitting light source such as RED light emitting diode (LED) 44 and an IR light prima facie case of obviousness. Watson directly teaches the use of wavelengths within 400 to 900 nm.).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings Watson because the combination utilizes light wavelengths to calculate the patient’s physiological parameters by the pulse oximetry system, as taught by Watson in [0054], which may provide an indication of a diagnosis, an underlying condition, or that treatment of the condition is either working or not working.
Regarding Claim 16, LaCourse teaches a specialized device housing a system for detecting autonomic vasomotor responses to vibrational stimulus, (Column 3 Lines 26-35 “a system 101 to sense a body pressure phenomenon of a patient and/or a pressure-related disorder of the patient. The system 101 includes a computer 102, a printer/display 109, a vibratory screening and diagnostic tool 103, a fingertip skin temperature sensor 104, a pulse wave monitor (PPG) 105, a back-pressure monitor 106 of the measured body part, a base pressure sensor 107 and an extremity angle sensor for CTS measurement 108, and a keyboard 110,” and Column 2 Lines 45-46 “includes a vibratory stimulator to apply controlled and compensated vibratory force”), comprising, in combination
a) a surface to be applied to a patient in need of diagnosis (Column 3 Lines 42-43 “The tool 103 includes a test surface 1 to receive the hand 2 of a patient.”);
b) at least a vibration source, (Column 3 Lines 43-45 “A vibratory mechanism or probe 3 applies a vibratory force to the tip of a finger or other body portion or part of the patient.”), and photoplethysmographic (PPG) sensor, (Column 3 Lines 31-32 “The system 101 includes […] a pulse wave monitor (PPG) 105”), controlled through electronic signals, (Column 6 Lines 19-30 “The computer 102 
However, LaCourse does not teach a comparative analysis of baseline, stimulation, and post stimulation waveform data.
In an analogous field of PPG monitoring, Watson teaches a comparative analysis of baseline, stimulation, and post-stimulation waveform data ([0086] “AC component 504 may be caused in part by a change in blood volume at a sensor location. The change in blood volume may be caused by the pressure wave generated by each heart beat,” [0091] “The signal processing system may monitor one or more signal characteristics to detect that an event has occurred,” and [0089] “The signal processing system may detect the rate of change in the baseline when it is changing and/or […] magnitude of change in the baseline between two periods”).

Regarding Claim 18, the device of LaCourse is inherently disposable, as the system (101) of LaCourse is capable of being disposed of.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LaCourse et al. (US 5002065) in view of Watson et al. (US 20090326353), as applied to Claims 12 and 13 above, and further in view of Inami et al. (“Determination of reference intervals […]”).
Regarding Claims 14 and 15, the modified system of LaCourse teaches all limitations of Claims 12 and 13, as discussed above. However, the modified system of LaCourse does not explicitly teach whereby the system diagnoses via measured responses from a patient’s Pacinian Receptors that signal small fiber autonomic nerves controlling skin-based vascular systems along with complementary and supplementary mechanisms are triggered thereby.
In an analogous vibratory stimulus field of endeavor, Inami teaches a system for detecting autonomic vasomotor responses to vibrational stimulus, (Materials and methods, Instrument, Paragraph 1 “The VPT was determined by applying a stimulus from the electromagnetic vibrator”), whereby the system diagnoses via measured responses from a patient’s Pacinian Receptors that signal small fiber 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Inami because the combination allows a user to recognize conditions in which vasomotor functions are limited, based on the response to the vibratory stimuli. The vibratory thresholds established via the method of Inami establish a basis for normal functioning autonomic vasomotor responses, which are understood as stemming from the Pacinian Receptor response within the patient. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LaCourse et al. (US 5002065) in view of Watson et al. (US 20090326353), as applied to Claim 16 above, and further in view of Jeter et al. (US 20170311816).
Regarding Claim 19, the modified device of LaCourse teaches all the limitations of Claim 16, as discussed above. However, the modified system of LaCourse does not explicitly teach the device containing disposable parts exchangeable modularly. 
In an analogous body metric measurement field of endeavor, Jeter teaches a device, ([0032] “a system 10 for measuring body metrics”), whereby the device contains disposable parts exchangeable modularly, ([0041] “the system 10 can be provided in a modular fashion,” which one skilled in the art would recognize as an inherently disposable device, as any device is capable of being disposed of, and as a device with parts that are exchangeable modularly). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further include the disposable parts that are exchanged modularly of Jeter because this allows sensors to be scaled for integrations with any desired device, as taught by Jeter in [0041], therefore the combination would be desirable and work cohesively.
Regarding Claim 20, the modified device of LaCourse teaches all limitations of Claim 19, as discussed above. Furthermore, Watson teaches applications to link and drive the same with smart-phones, iPad®s and the like personal digital assistants and group communication devices ([0053] “Monitor 14 may be communicatively coupled to a multi-parameter patient monitor 26 via a cable 32 or port 34 that is coupled to a sensor input port or a digital communications port, respectively, and/or may communicate wirelessly, [0058] “monitor 14 may include a general-purpose microprocessor 48 connected to an internal bus 50. Microprocessor 48 may be adapted to execute software, which may include an operating system and one or more applications, as part of performing the functions described herein. Also connected to bus 50 may be a read-only memory (ROM) 52, a random access memory (RAM) 54,” and [0059] (such computer-readable media may include […] communication media.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Oommen Jacob/Primary Examiner, Art Unit 3793